Opinion filed July 19, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-12-00178-CR
                                         __________

                                  IN RE JACOB GARCIA


                                Original Mandamus Proceeding


                              MEMORANDUM                OPINION
       Appearing pro se, relator Jacob Garcia has filed a petition for writ of mandamus. In his
petition, relator asserts that the district judge of the 42nd District Court of Taylor County has
failed to rule on his motion to dismiss an indictment on speedy trial grounds. He requests an
order from this court directing the district judge to rule on his motion. We deny the petition.
       We first note that relator has not filed a proper record or appendix with his petition. In an
original mandamus proceeding, the petition must be accompanied by a certified or sworn copy of
every document that is material to a relator’s claim for relief and that was filed in any underlying
proceeding. See TEX. R. APP. P. 52.7(a)(1). Relator has not filed any documents supporting his
mandamus petition. Thus, relator’s petition states facts not supported by evidence included in an
appendix or record. A relator’s burden on mandamus includes meeting the requirement that
“[e]very statement of fact in the petition [is] supported by citation to competent evidence
included in the appendix or record.” TEX. R. APP. P. 52.3(g). In short, a relator must supply a
record sufficient to establish the right to mandamus relief. See Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992).
       Additionally, to obtain mandamus relief in a criminal matter, the relator must show that
he has no other adequate remedy at law to address the alleged error and that the act the relator
seeks to compel is ministerial. State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (citing Dickens v. Court of Appeals for Second
Supreme Judicial Dist., 727 S.W.2d 542, 550 (Tex. Crim. App. 1987)). A defendant seeking to
compel a dismissal of an indictment on speedy trial grounds has an adequate remedy at law by
appeal. Smith v. Gohmert, 962 S.W.2d 590, 592–93 (Tex. Crim. App. 1998). Moreover, we note
that the trial court has now ruled on relator’s motion to dismiss the indictment. Accordingly,
relator is not entitled to the relief sought. See TEX. R. APP. P. 52.8.
       The petition for writ of mandamus is denied.


                                                               PER CURIAM

July 19, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                   2